Title: III. Notes of Presents Given to American Diplomats by Foreign Governments, [ca. 1791]
From: Jefferson, Thomas
To: 



[ca. 1791]



Dr. Franklin
}
Recieved each a gold snuff box with the king’s pictures set in briliants in the lid. On signing the treaty with France. Dr. Lee on his return consulted Congress whether he should return the present.


Silas Deane


Dr. Lee


They decided negatively and this formed the subsequent rule.
Dr. Franklin recieved a present on taking leave as Minister Plenipotiary in France.
Mr. Jay recieved a present as Minister Plenipotiary to Spain.
Mr. Adams recieved a gold medal and chain from the United Netherlands on taking leave.
Mr. Adams recieved the accustomary present on taking leave of the court of St. James.
Th: J. recieved on taking leave as Minister Plenipotiary to France a miniature picture of the king set in brilliants estimated at about 360. Louis. He gave presents according to usage to certain officers of the court of about 80. Louis.
The above appointments were all under the old Congress, and comprehend every instance of resident appointments under them. No present was recieved on the Prussian treaty. I never heard whether there was on the Swedish and Dutch treaties.
